On Remand.
The defendant appeals from a conviction for murder and sentence of death. The transcript fails to show that the indictment, herein filed on September 27, 1927, was returned "in open court" on that day.
It is therefore ordered that this case be remanded to the court below for the purpose of supplying a duly certified copy of the minute entry of September 27, 1927, showing that said indictment was returned in open court, if any such entry there be, or otherwise to establish contradictorily with the defendant that said indictment was duly returned in open court on said day, if such be the fact, and to supplement the minute entries of that day accordingly; the whole to be returned to this court forthwith.
O'NIELL, C.J., dissents, being of the opinion that the verdict should be set aside, not only for the reason for which the case is being remanded, but because of the refusal to grant a new trial because of newly discovered evidence.
                         On the Merits.